Title: To Thomas Jefferson from Thomas Mann Randolph, 29 April 1803
From: Randolph, Thomas Mann
To: Jefferson, Thomas


          
            Dear Sir,
             Monticello April 29. 1803.
          
          My struggle with Colo. Cabell has terminated in my favor for the present, after nine days continuance; but the majority is so small, only 13 in the whole District, that I may perhaps yet, if he should resolve to contest my election, lose my seat. My belief at this moment is that he has more bad votes than myself but it is founded on a scrutiny of the Amherst polls only, which I had examined by fit men while there. Those of Albemarle, and Fluvanna, I have not had time yet to look into: if not worse, than report now makes them, I shall still maintain a small majority.—My absence has kept Martha and the children here till now: we go over on Sunday and Mr Eppes & Maria with us, to remain some time, I hope, for his election is concluded. A smart indisposition kept him from going to Amelia.
          Lillie requests me to repeat some information allready forwarded you, respecting matters within his department of your affairs.—Captain Hudson asks ¼$ for [180] Cub. inchs. of his Cherrie logs, calculating them by the Cubic contents & not the plank they may yield, refusing the ordinary allowance for the Sand-track: this is his last price, from which he declares he will not depart.—Rives & Co. in Milton, have given John Perrie credit for 112. £ due them from him, and take credit with John Craven by his consent, he demanding the same of you.—Lillie suspects you gave him by mistake a 5$ Bank Note of Alexa., instead of a 50$, which you intended; for he has such a note, has recieved no such from any one for a great length of time, and cannot account for 45$ in any way. He did not take the note you gave him from the paper he wraped it in, till he was about to change it & then to his astonishment found only a 5$. note. He begs you to consult your minutes of such things, & inform him, that he may try yet to satisfy himself if his present belief is not just.—I was at Poplar forest a few days since. The Negroes are healthy, and feel as happy as while under Clarke. The plantations have allready assumed a different face.—I expect to be disappointed entirely now in my Georgia scheme and even in the trip there. I am inclined at present to dispose of such of the Negroes, destined to settle in Georgia according to my late scheme, as are of bad character, either here or there, and to reserve the others for improvements. I mention this that you may know I shall be at home to take care of the Children, if you should yet desire Martha to come to Washington; though your own return being now not very distant I have a hope you may not be so anxious for it; though I am ready to forward the journey & shall part with her cheerfully. With true attachment yr. &c
          
            Th: M: Randolph.
          
        